ORDER DENYING PETITIONS FOR WRITS OF PROHIBITION

                            Docket No. 63432 is an original petition for a writ of
                prohibition challenging certain provisions in a divorce decree and an order
                that directs the payment of child support arrears, spousal support, and
                attorney and expert fees from the Eric L. Nelson Nevada Trust. Docket
                No. 63545 is an original petition for a writ of prohibition challenging
                provisions in the divorce decree that directed transfer of certain assets
                from the Eric L. Nelson Nevada Trust to equalize the community property
                estate.
                            A writ of prohibition is available when a district court acts
                without or in excess of its jurisdiction. NRS 34.320; State v. Eighth
                Judicial Dist. Court, 118 Nev. 140, 146-47, 42 P.3d 233, 237 (2002).
                Prohibition is an extraordinary remedy, and whether a petition for
                extraordinary relief will be considered is solely within our discretion.
                Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851
                (1991). It is petitioner's burden to demonstrate that this court's
                extraordinary intervention is warranted.     Pan v. Eighth Judicial Dist.
                Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004). Writ relief is generally
                not available when the petitioner has a plain, speedy, and adequate
                remedy at law. See NRS 34.330; Int'l Game Tech., Inc. v. Second Judicial
                Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008).
                            Petitioner maintains that extraordinary relief is appropriate
                because an adequate legal remedy is not currently available. Specifically,
                petitioner asserts that an appeal cannot immediately be taken from the
                divorce decree because the district court has not disposed of all of the
                assets and the divorce decree is not a final judgment. At the time these
                writ petitions were filed, this court temporarily stayed portions of the

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                divorce decree and a district court order directing payment of certain
                sums, and directed answers to the petitions.
                            Recent motions to dissolve this court's temporary stays filed
                by real parties in interest Lynita S. Nelson and the LSN Nevada Trust
                and petitioners' oppositions indicate that a trial is scheduled for May 30,
                2014, on the last remaining marital asset. A divorce decree that finally
                resolves all issues pertaining to the dissolution of the parties' marriage,
                including the division of property, is appealable as a final judgment.   See
                Lee v. GNLV Corp.,       116 Nev. 424, 426, 996 P.2d 416, 417 (2000)
                (recognizing that a final judgment is one that disposes of all issues
                presented and leaves nothing for the court's future consideration, except
                for certain post-judgment issues). The right to appeal is generally
                considered an adequate legal remedy that precludes extraordinary relief.
                Int? Game Tech., 124 Nev. at 197, 179 P.3d at 558. Here, an appeal from
                the final divorce decree, once it is entered, is an adequate remedy in the
                ordinary course of the law and is the more appropriate vehicle to challenge
                the issues raised by these writ petitions.
                            Additionally, the parties' recent filings indicate that the
                district court entered an injunction order in September 2013, which
                enjoins the payment of the sums at issue in Docket No. 63432 and directs
                placement of the funds in a blocked account, and enjoins the Eric L.
                Nelson Nevada Trust from encumbering or disposing of the property at
                issue in Docket No. 63545. Thus, the district court has, at least in part,
                enjoined transfer of the assets at issue in these petitions. To the extent
                that any party seeks an injunction that is not addressed by the district
                court order currently in effect, such relief may be sought in the district
                court. Under these circumstances, and given the availability of an appeal

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I947A
                from the final judgment, we conclude that our intervention by
                extraordinary writ relief is not warranted. Accordingly, we deny these
                petitions for writs of prohibitions without prejudice to the right of any
                aggrieved party to file an appeal from the final judgment. We vacate all
                orders granting temporary stays in these petitions.
                            It is so ORDERED.'




                                                                                          J.
                                                            Hardesty


                                                                                          J.



                                                                                          J.




                cc: Hon. Frank P. Sullivan, District Judge, Family Court Division
                     Solomon Dwiggins & Freer
                     Radford J. Smith, Chtd.
                     Larry Bertsch
                     Dickerson Law Group
                     Eighth District Court Clerk

                       'In light of this order, we deny as moot the motions for stay and
                motions for a ruling on and/or to dissolve temporary stays filed in both
                cases. We further deny as moot the July 23, 2013, motion for an extension
                of time to file a reply in Docket No. 63432 and the July 29, 2013, request
                for a ruling in Docket No. 63545. Finally, we grant the May 15, 2014,
                request for an extension of time to file a reply in Docket No. 63432, and we
                have considered the reply incorporated in that request.



SUPREME COURT
        OF
     NEVADA                                          4
(0) 1947A